DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 05, 2020 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closet prior art of record is Belanger et al. (U.S. P.G. Pub. 2005/0144048 A1), Horowitz et al. (U.S. P.G. Pub. 2012/0209686 A1), Wilkinson et al. (U.S. P.G. Pub. 2014/0278597 A1), Liberty et al. (U.S. P.G. Pub. 2017/0195274 A1), Levi et al. (U.S. P.G. Pub. 2005/0154751 A1), Wang, Yunsen, and Alexander Kogan. "Designing privacy-preserving blockchain based accounting information systems." SSRN Electronic Journal (2017).
Belanger discloses deep linking URLs created for particular business account to track the travel purchases of users associated with that account (Belanger [0106]; [0110]; [0117]; [0156]; [0173]-[0174]; [0176]-[0179]; [0194]-[0195]).
Horowitz discloses associating the use of coupons through URLs with a particular user account using randomly generated coupon identifiers (Horowitz [0072]; [0114]-[0115]; [0151]; [0162]-[0164]; [0184]).
Wilkinson discloses generating expense reports based on trip transactions (Wilkinson [0031]; [0035]-[0037]; [0040]; [0046]; [0048]).
Liberty discloses automatically generating a randomly set masking identifier (Liberty [0108]-[0109]; [0123]-[0124]).
Levi discloses batch updating transaction events and mapping the transactions to various external accounts (Levi [0029]).
Wang discloses privacy protections for updating accounting records (Wang Section 3).
As per claims 1, 13, and 17 the closest prior art of record does not teach, suggest, or disclose the combination of limitations that includes receiving a batch of randomly generated identifiers with corresponding interaction details from a supplier server machine and mapping the batch of random identifiers to different user accounts and updating a batch of accounts that were mapped to the randomly generated identifiers.
Claims 2-12 are dependent upon claim 1 and thus have all the limitations of claim 1 and are allowable for that reason. Claims 14-16 are dependent upon claim 13 and thus have all the limitations of claim 13 and are allowable for that reason. Claims 18-20 are dependent upon claim 17 and thus have all the limitations of claim 17 and are allowable for that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wang, Yunsen, and Alexander Kogan. "Designing privacy-preserving blockchain based accounting information systems." SSRN Electronic Journal (2017).
Levi et al. (U.S. P.G. Pub. 2005/0154751 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628